Fourth Court of Appeals
                                San Antonio, Texas
                                     January 10, 2017

                                   No. 04-16-00754-CV

                           IN THE INTEREST OF BABY V.,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00239
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
      Appellant's motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court